Citation Nr: 1308969	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to disability ratings in excess of 10 percent prior to April 2, 2012, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine with a history of mechanical low back pain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1983.

This case came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for a right hip disorder, and continued the noncompensable rating for the Veteran's degenerative disc disease of the lumbar spine.  In a June 2011 rating decision, the RO increased the Veteran's rating for his lumbar spine disorder to 10 percent, effective as of the August 22, 2006 date of claim for an increased rating.  In an April 2012 rating decision, the RO increased that rating to 40 percent, effective as of April 2, 2012-the date of his VA examination.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to disability ratings in excess of 10 percent prior to April 2, 2012, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine with a history of mechanical low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his November 20, 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his appeal of the issue of entitlement to service connection for a right hip disorder is requested.

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a right hip disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board dismisses the Veteran's right hip claim because he has withdrawn the issue and grants entitlement to a TDIU.  As such, no discussion of VA's duty to notify and assist is necessary.

Right Hip Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for a right hip disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  As such, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects that the Veteran is currently unemployed and has reported that he ceased working on October 3, 2012, due to his inability to perform the duties of his occupation as a housekeeper at a VA hospital because of his low back disorder and his posttraumatic stress disorder (PTSD).  See transcript, pp. 6-7.  Two letters from the Veteran's supervisor dated February 2012 confirm that the Veteran had used all of his sick leave, and could not use his cane while on the job due to hospital policy.  The supervisor concluded in February 2012 that given "[t]he type of work that he does it would be impossible for him to be productive in his position."

Moreover, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his combined disability rating is 80 percent for his various service-connected disabilities, including PTSD, rated 70 percent disabling; lumbar spine degenerative disc disease, rated 40 percent disabling; and right ankle sprain, rated 10 percent disabling.

The evidence also reflects that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Specifically, the Veteran reported that he missed two months of work over the course of 2006 and 2007 due to his back disorder, and had to use leave without pay because he had used up his sick leave and his annual leave.  See transcript, pp. 7-8.  His supervisor's February 2012 letter confirms that the Veteran had used all of his sick leave.  Additionally, at his May 2011 VA spine examination, the Veteran reported that he had lost 4 weeks of work in the past year due to back pain.  Furthermore, an October 2010 VA examiner found that the Veteran had PTSD signs and symptoms which result in deficiencies at work, including excessive absences due to fear.

Given the evidence of record regarding the severity of the Veteran's service-connected PTSD and lumbar spine disabilities and their impact on his mobility and psychiatric status, the Veteran's VA supervisor's opinion that it would be impossible for him to be productive in his position as a housekeeper, and the other evidence of record indicating the Veteran's employment and education history, the Board finds that entitlement to a TDIU is warranted.  Accordingly, the Veteran's appeal of this issue is granted.

ORDER

The appeal of the issue of entitlement to service connection for a right hip disorder is dismissed.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.


REMAND

After careful review of the record, the Board finds that the issue of entitlement to disability ratings in excess of 10 percent prior to April 2, 2012, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine with a history of mechanical low back pain must be remanded for further development.

The Veteran asserts that his degenerative disc disease of the lumbar spine has worsened.  See November 2012 transcript, p. 5.  Specifically, he reports that he has fallen 15 to 17 times in the past two years, and now has ankylosis of the spine.  Id., pp. 9, 11.  The most recent VA examination was conducted in April 2012.  Under the circumstances, the Board finds the VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disability on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.

In addition, the Veteran has consistently, competently and credibly reported having radiating pain from his back into both legs.  See, e.g., November 2012 transcript, p. 12; July 2011 statement on a VA Form 9.  Additionally, the Veteran reported such symptoms to his treating VA clinicians in April 2007, May 2007, September 2009, and October 2009.  Further, the March 2007 VA examiner diagnosed the Veteran with right L5-S1 nerve root irritation of mild severity, and the May 2011 and April 2012 VA examiners found positive straight leg test results, suggesting radiculopathy.  Moreover, the Veteran's private physician, Dr. J. Barlow, diagnosed him with lumbar radiculopathy in November 2009, January 2010, November 2010, and March 2011.  By contrast, in April 2007, a VA radiologist found that an MRI showed no significant foraminal narrowing or nerve root impingement.

The Veteran has also asserted that he experiences urinary incontinence due to his back disorder.  See, e.g., February 2012 statement on a VA Form 21-4138; July 2011 statement on a VA Form 9.  However, VA examiners in May 2011 and April 2012 found that the Veteran did not have urinary incontinence or bladder problems.

Under the criteria for rating diseases and injuries of the spine, associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  As the record raises the matter of whether the Veteran has associated objective neurologic abnormalities, and such information is necessary to properly evaluate the Veteran under the appropriate schedular criteria for his service-connected lumbar spine degenerative disc disease, such must be addressed on remand.

The Veteran receives treatment from VA.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran reports that he has been unemployed since October 2012, and receives disability benefits from the Social Security Administration (SSA) due to his service-connected lumbar spine degenerative disc disease and PTSD.  See November 2012 transcript, pp. 6-7.  The Veteran's SSA records should also be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should associate with the claims file, either physically or electronically, VA treatment records pertaining to the Veteran's low back disorder that are dated from March 2012.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  The RO should obtain the Veteran's records from the SSA and associate them with the claims file.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the symptoms, manifestations and impairments stemming from his service-connected lumbar spine degenerative disc disease, to include the nature, extent and severity of his symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disabilities, to include any radiculopathy of the lower extremities and urinary incontinence.

The claims folder should be made available to and reviewed by the examiner, and all necessary tests should be conducted.  The examiner should identify all lumbar spine orthopedic and neurologic pathologies found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.  The examiner should also determine whether ankylosis of the spine is present, and, if so, which spinal segments it covers, and whether it is favorable (i.e., fixed at zero degrees) or unfavorable.

In addition, to the extent possible, the examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

The examiner should also discuss the nature and severity of any right-sided or left-sided lower extremity neurologic impairment found to be present.  If possible, the severity of the radiculopathy in each lower extremity should be described as mild, moderate, moderately severe, or severe.  In responding to this inquiry, the examiner must accept as true the Veteran's competent and credible reports regarding his bilateral lower extremity symptoms.  See, e.g., November 2012 transcript, p. 12; July 2011 lay statement; VA clinicians' reports dated April 2007, May 2007, September 2009, and October 2009; VA examination reports dated March 2007, May 2011, April 2012; and Dr. Barlow's findings of lumbar radiculopathy dated November 2009, January 2010, November 2010, and March 2011.

The examiner should also indicate whether the Veteran has any bladder problems related to his lumbar spine disability.  See, e.g., February 2012 statement on a VA Form 21-4138; July 2011 statement on a VA Form 9; cf. May 2011 and April 2012 VA examination reports.  Finally, the examiner should provide an opinion as to whether any lower extremity neurologic impairment or bladder problems, if found, are related to his lumbar spine disability.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any benefit sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


